Order granting motion of the respondent and directing the reopening of a proceeding settling the final account of a receiver for the purpose of permitting appropriate proceedings to be taken to compel the enforcement of two directions in a prior order, affirmed, with ten dollars costs and disbursements. The order under review does not vary or modify the decretal provisions of the prior order, particularly with respect to discharge from liability of the receiver and his surety. The prior order predicated such discharge upon the assumption by the trustee of the receiver’s obligations, in accordance with its agreement, particularly with respect to the respondent’s claim, to assume any responsibility of the receiver, which agreement was ratified and confirmed. The activities of the receiver, as such, were not terminated by the prior order, but on the contrary, by ratification of the agreement between the trustee and the receiver, cognizance was taken of the fact that the receiver would continue as defendant in the action brought against him by the respondent. The present order, despite its references to the vacating of the prior order, merely assures the continuance in office of the receiver for the purpose of implementing the liability of the trustee. We do not, at this time, pass upon the efficacy of the prospective “ appropriate proceedings.” Lazansky, P. J., Carswell, Taylor and Close, JJ., concur; Hagarty, J., not voting.